Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Renumbering
	Applicants current claim set has two claim 10’s.  Clearly, the second claim 10 needs to be renumbered to claim 19.  This appears to be an obvious typographical error by Applicants.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6, which is dependent on claim 1, recites the limitation “the siloxane”, which lacks proper antecedent basis.  For purposes of further examination, claim 6 will be interpreted as being dependent on claim 5, which does include this limitation.  
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8, which is dependent on claim 1, recites the limitation “the film”, which lacks proper antecedent basis.  For purposes of further examination, claim 8 will be interpreted as being dependent on claim 4, which does include this limitation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 11-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (JP 2010/090292, cited on Applicants information disclosure statement, filed on 8/19/20).  A machine translation is included with this Office action.
Claim 1: Kobayashi et al. teaches a method for curing a polysiloxane by employing a curing catalyst in the vapor phase.  Example 1 teaches pouring a polysiloxane composition into a container having a silver surface.  Example 1 further teaches placing a curing catalyst (N,N-diethylhydroxylamine) into a container.  The container comprising the polysiloxane composition and the container comprising the curing catalyst were both placed into a larger container having a lid and the container was heated so as to cure the polyorganosiloxane composition.  Example 1 of Kobayashi et al. therefore teaches a method in which a first material which is comprised of an uncured polymer is contacted with a first catalyst that is in a vapor phase, thereby curing the uncured polymer.
Claim 5: The curing mechanism in example 1 of Kobayashi et al. is via a dehydrogenation-condensation cure in which ≡Si-OH groups and ≡Si-H groups are condensed to afford ≡Si-O-Si≡ linkages with hydrogen gas as the condensation by-product.  Curing via a dehydrogenative condensation mechanism is a type of condensation polymerization cure as recited in claim 5, thereby satisfying claim 5.
Claim 7: Example 2 of Kobayashi et al. teaches adding silica, a blue phosphor, a green phosphor, and a red phosphor to the polysiloxane composition of claim 1.  The composition of example 2 is applied over a light-emitting diode as described in example 2, thereby satisfying claim 7.
Claims 9, 13, 18, and 19 (presented as claim 10): Example 2 of Kobayashi et al. teaches a curing method in which a composition comprising an uncured polyorganosiloxane, a silica filler (which is inherently a rheological additive), a blue phosphor, a green phosphor, and a red phosphor are contacted with a catalyst that is in a vapor phase, thereby causing curing of the polyorganosiloxane composition, thereby satisfying claim 9.  The method requires that the uncured polyorganosiloxane is mixed with the plurality of silica and phosphor particles thereby satisfying claim 19. 
Claim 11: Based on Applicants specification, silica particles such as Cab-O-Sil M5, which is an untreated (or hydrophilic) silica filler, inhibit the cross-linking and thermal curing (paragraph 0083 of Applicants pre-grant publication).  Example 2 of Kobayashi et al. employs Aerosil RX200, which is also an untreated, hydrophilic silica.  For this reason, it would be expected that the silica filler employed by Kobayashi et al. would inhibit curability in the same manner as the hydrophilic untreated Cab-O-Sil fillers described by Applicants.  Further, Kobayashi et al. explicitly teaches that by including an inorganic or organic filler, the diffusion of the catalyst can be suppressed (paragraph 0092 of the machine translation).  The silica particles included in example 2 of Kobayashi et al. would therefore act to slow the catalyst diffusion thereby inhibiting the curing of the uncured polymer.
Claim 12: Applicants specification teaches that the addition of materials which inhibit the cross-linking and curing may have the beneficial effect of slowing the rate of embrittlement as a result of their ability to inhibit residual cross-linking reactions which can still take place in the cured polymer.  The silica filler employed by Kobayashi et al. can react with any residual reactive groups on the polymer
Claim 17: The silica filler Aerosil RX200 also inherently scatters light as Aerosil exists as an agglomerate having particle sizes which exceed visible light wavelengths, inherently causing scattering.  For this reason, the aerosol RX200, also serves as a light-scattering particle in addition to a rheological additive.  

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumada et al. (JP-60129166).  A machine translation is included with this Office action and relied upon for citation purposes.
Claim 1: Kumada et al. teaches the vapor phase curing of polymers.  Specifically, example 1 of Kumada et al. is drawn to a silyl-terminated styrene-methacrylate copolymer to which is added a vapor phase curing catalyst (triethylamine) so as to promote curing.  Prior to curing, the silyl-terminated styrene-methacrylate copolymer is dissolved in a solvent, and spray-coated onto a steel substrate to a dry film thickness of 38 microns.  Example 1 therefore teaches a method comprising contacting a first material which is an uncured polymer with a first catalyst and curing the uncured polymer after said uncured polymer is contacted with the first catalyst.
Claim 5: The curing mechanism of the polymers taught by Kumada et al. relies on a condensation polymerization between alkoxysilyl groups, which first hydrolyzed to silanol groups, and the resulting silanol groups react to form siloxane linkages, thereby satisfying claim 5. 

Claim 4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumada et al. (JP-60129166) as evidenced by Halary et al. (J. Polym. Sci: Part B; Polym. Phys. 1991, 28,933-943).
Claim 4: While Kumada et al. does not explicitly teach that the dry uncured silyl-terminated polystyrene-polymethacrylate copolymer is viscoelastic, one having ordinary skill in the art would have expected that polymer taught in example 1 of Kumada et al. to be a solid viscoelastic film as evidenced by Halary et al., which describes the viscoelastic behavior of styrene/methacrylate copolymers.
Claim 20: Example 3 of Kumada et al. is drawn to a composition comprising 100 pbw of a silyl-terminated polystyrene/polymethacrylate copolymer and a black pigment.  The mixture is applied to form a film having a dry thickness of 40 microns.  While Kumada et al. does not explicitly teach that the dry uncured silyl-terminated polystyrene-polymethacrylate copolymer is viscoelastic, one having ordinary skill in the art would have expected that polymer taught in example 3 of Kumada et al. to be a solid viscoelastic film as evidenced by Halary et al., which describes the viscoelastic behavior of styrene/methacrylate copolymers.  The pigment present in example 3 is inherently a particle which adjusts the wavelength of the uncured polymer composition.  Prior to curing, the dry film may be described as a solid viscoelastic material comprising an uncured polymer, a wavelength modifying particle, wherein said solid viscoelastic material does not comprise a catalyst.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Composites Science and Technology 2003, 63, 1113-1126).
Zhu et al. teaches a composite material which is prepared by mixing one of three different fumed silicas with one of four matrix polymers of poly(vinyl acetate) in amounts of up to 25 parts per hundred resin (0-25 phr).  The composites prepared therein are solid materials which display non-linear viscoelastic behavior.  Additionally, the composite material is comprised of poly(vinyl acetate), which is an uncured polymer.  No catalyst is present in the solid viscoelastic materials taught by Zhu et al. thereby anticipating claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2010/090292), as applied to claim 1.
Claim 3: While Kobayashi et al. does not exemplify pyridine as a curing catalyst, pyridine is explicitly taught as one of the suitable catalysts which may be used to cure the polysiloxane composition.  For this reason, one having ordinary skill in the art would have found it obvious to employ any one of the other explicitly taught curing catalysts, including pyridine.
	Claims 6 and 14: While not exemplified by Kobayashi et al., the curable compositions taught therein may also include some catalyst in the polysiloxane composition in addition to the vapor phase curing catalyst (paragraph 0089).  Such curing catalysts which may be included in the polyorganosiloxane composition are the same curing catalysts which are used in the vapor phase as taught in paragraph 0089.  The inclusion of a second catalyst (which may be the same as or different from, the vapor phase curing catalyst) to the first material (the polyorganosiloxane composition) would have therefore been obvious to one of ordinary skill in the art, thereby satisfying claims 6 and 14. 
Claim 16: Kobayashi et al. teaches that in instances where high temperature is required for vaporization of the catalyst under normal pressure, the pressure may be reduced (paragraph 0103 of the translation).  One of ordinary skill in the art would have therefore understood that in such embodiments, the vaporization of the catalyst can be achieved by providing reduced pressure (vacuum) which allows the relatively non-volatile curing catalyst to become gaseous and become incorporated into the polyorganosiloxane film.  Because the catalyst is relatively non-volatile, one of ordinary skill in the art would understand that removal of any residual catalyst can be achieved by applying a vacuum removal step, thereby satisfying claim 16.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumada et al. (JP-60129166).
While the curing catalyst employed in the working examples does not satisfy those recited in claim 2, Kumada et al. explicitly teaches that 1,8-diazabicycloundecene (DBU) may be a suitable curing catalyst (page 4 of the machine translation).  As such, it would have been obvious to one having ordinary skill in the art to have employed any one of the explicitly taught catalysts as taught by Kumada et al. as a vapor phase curing catalyst.

Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the prior art does not explicitly teach or suggest adding a light-scattering particle or rheological additive (particle) to the film which accelerated curing of the uncured polymer as required by claim 10.  While Kobayashi et al. teaches that a second catalyst may be present in the polymer, one would not necessarily expect such a catalyst to be replenished or reactivated in the presence of the first catalyst as required by claim 15.  Claim 8, while rejected above, is free of any prior art rejections.  Claim 8 requires a step of exposing the film to a plasma prior to curing the uncured polymer, which is not taught or suggested by the prior art.  
Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766